Citation Nr: 1704653	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-49 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for right hand nerve damage, to include as secondary to service-connected ganglion cyst of the right hand, status post excision.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a hearing in September 2015 before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The Board remanded this case in January 2016 for further development, in particular to obtain a VA examination to address the matter of secondary service connection.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1.  Right hand nerve damage was not present in service and is unrelated to an injury, disease, or event in service.

2.  Right hand nerve damage was not caused or aggravated by the Veteran's service-connected ganglion cyst of the right hand, status post excision.


CONCLUSION OF LAW

The criteria for service connection for right hand nerve damage, to include as secondary to service-connected ganglion cyst of the right hand, status post excision, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

An October 2008 letter provided the Veteran all notice required under the VCAA.  It informed her of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between herself and VA for obtaining relevant records and other evidence on her behalf necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit additional information and evidence in response before initial adjudication of the claim for service connection for right hand nerve damage.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs) and identified post-service treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain.

VA medical examinations and opinions were provided in January 2012 and May 2016.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination reports are sufficient to make a fully informed decision on this claim, as they contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; set forth the clinical findings; and provide opinions with supporting explanations.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Veteran has not challenged the adequacy of the VA examinations.  Thus, the January 2012 and May 2016 examination reports are adequate for rating purposes and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr, 21 Vet. App. at 312. 

In light of the foregoing, the Board finds that there was substantial compliance with the Board's January 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to obtain updated VA treatment records and to afford the Veteran a VA neurological examination regarding her claim for right hand nerve damage.  In this regard, on remand, the RO/AMC requested the Veteran's outstanding VA treatment records and associated these records with the file.  Also, as previously discussed and pursuant to the Board's remand instructions, the Veteran was provided an adequate VA examination and opinion.  See Stefl, 21 Vet. App. at 123.  Accordingly, the Board finds that there has been substantial compliance with its remand directives, and that no prejudicial error exists in this regard.  See Stegall, 11 Vet. App. at 271 (1998); see also D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim has also been remanded in order to obtain all relevant evidence, thereby negating any potential prejudice.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II.  Service Connection

Service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran claims entitlement to service connections for right hand nerve damage, to include as secondary to her service-connected ganglion cyst of the right hand, status post excision.  For the following reasons and bases, the Board finds that service connection for right hand nerve damage is not warranted.  

The Veteran asserts that her right hand nerve condition was caused by her in-service ganglion cyst removal surgery and/or a post-service revision surgery in October 1995.  See September 2015 Board Hearing Transcript.  She has stated that she has had neurological symptoms in her right hand ever since service.  Also of record is a January 2009 witness statement indicating that she had known the Veteran for over 30 years and that her right hand shook in college and she had worn a wrist brace for years.  With respect to the post-service surgery, the Veteran maintains that the in-service excision had to be corrected in October 1995 when she underwent a bone spur removal.  See September 2015 Board Hearing Testimony.  She also states that during the October 1995 surgery, the surgeon had to break her hand and reconnect tendons to rectify the 1968 surgery.  

A June 1968 service treatment record (STR) reflects an excision of a ganglion cyst of the right wrist that healed nicely.   Post-service medical records confirm that the Veteran underwent a bone spur excision in October 1995.  See October 1995 Long Beach Medical Center Procedure Report.  The surgical report only describes the bone spur excision and is silent as to whether the Veteran's bones needed to be fractured or tendons reconnected.  

At a January 2012 VA examination, the Veteran was diagnosed with carpal tunnel syndrome.  The examiner stated that medical literature shows that the presence of a ganglion cyst most likely causes little room in the nerve compartment resulting in entrapment neuropathy such as carpal tunnel syndrome.  The examiner concluded that the numbness in the hand and probable carpal tunnel syndrome was less likely than not proximately due to or the result of the Veteran's in-service ganglion cyst removal surgery.  The examiner rationalized that since the ganglion cyst was removed, there was no compression in the compartment, and therefore the absence of the cyst could not cause the entrapment neuropathy.  

The Board remanded this case in January 2016 to obtain a VA examination to address whether the right hand nerve damage was proximately caused by, or aggravated by the Veteran's service-connected ganglion cyst of the right hand.  At the subsequent May 2016 VA examination, the Veteran was diagnosed with peripheral neuropathy of the right upper extremity, affecting the radial, median, and ulnar nerves.  There was no objective evidence of the Veteran having carpal tunnel syndrome at that time.  The examiner opined that the Veteran's peripheral neuropathy of the right upper extremity is less likely as not incurred in, or caused by, her active service; is less likely as not a manifestation or residual of her right hand ganglion cyst, status post excision; and is less likely as not caused by, aggravated, or permanently worsened by the right hand ganglion cyst, status post excision.  The examiner additionally opined that it is less likely as not that the clinical onset of the peripheral neuropathy occurred during the Veteran's active service.  Finally, the examiner concluded that there was insufficient evidence to suggest a relationship between the Veteran's right hand surgery in October 1995 and her prior ganglion cyst condition; nor did the Veteran have a current neurological disorder of the right hand resulting from the October 1995 surgery.  

In support of the opinions, the examiner stated that he/she reviewed the Veteran's records and peer-reviewed literature, as well as the Veteran's lay statements and the witness statement.  Rationale for the opinions included, among other things, that the Veteran's December 1968 exit examination noted a scar over the right hand, status post ganglion cyst removal, with negative neurological findings; that a post-service November 1969 VA examination showed complaints of pain in the right hand, status post ganglion cyst removal, again with negative neurological findings; that the Veteran had bilateral hand tremors, which is consistent with a central nervous system condition, which was independent from her prior ganglion cyst condition; that even with consideration of the lay statements of record there was insufficient documentation of record to suggest chronic, ongoing complaints/treatment for a diagnosis of right hand nerve damage as a manifestation or residual of the Veteran's in-service ganglion cyst condition; that peripheral neuropathy is an independent pathology from the prior ganglion cyst, status post removal; and that the October 1995 operative report did not indicate any procedure for reconnection/reconstruction of the right wrist tendons or manual bone fractures performed on the right wrist, and did not mention any nerve involvement in the right upper extremity.  

Although the Veteran is competent to report symptomatology experienced in her right hand and wrist (as is the witness to report observations of the Veteran's symptomatology), she is not competent to opine as to whether her current right hand nerve disorder relates to her in-service ganglion cyst or the in-service surgery to excise that cyst; or that her current right hand nerve disorder was either caused or aggravated by her service-connected ganglion cyst of the right hand, status post excision.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the claimant was competent to testify as to factual matters such as experiencing pain in his right hip).  These are medically complex determinations that cannot be made based on lay observation alone.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 & n.4 (Fed. Cir. 2007); Barr, 21 Vet. App. at 309.  Since the Veteran lacks medical training and experience, her assertions on these matters are not competent medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  Likewise, the Veteran is not competent to state that the in-service surgery was performed improperly requiring correction in October 1995, resulting in neurological residuals.

In contrast, the January 2012 and May 2016 VA examiners' opinions constitute highly probative evidence that weighs against entitlement to service connection for right hand nerve damage on both a direct and secondary basis.  The opinions were provided by medical doctors who reviewed the Veteran's claims file and pertinent medical history and literature, examined the Veteran, and provided clear rationale for their opinions that the Veteran's right hand nerve damage does not relate to service and was not caused or aggravated by her service-connected ganglion cyst.  The Veteran's statements are outweighed by the VA examiners' medical opinions, which were rendered by medical professionals and supported by objective medical findings, and (in the aggregate) found that the Veteran's right hand nerve damage was not related to service or to her service-connected disability.  

The preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt rule does not apply and service connection for right hand nerve damage, to include as secondary to ganglion cyst removal, status post-excision, is denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
  

ORDER

Entitlement to service connection for right hand nerve damage is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


